MEMORANDUM **
The facts alleged do not show the police officers’ conduct violated any constitutional right. Even when viewed in the light most favorable to Appellants, the evidence demonstrates that the officers witnessed a group confrontation in a public place in which at least one group fired a gunshot at the other. Under the Fourth Amendment’s “objective reasonableness” standard, see Graham v. Connor, 490 U.S. 386, 388, 109 S.Ct. 1865, 104 L.Ed.2d 443 (1989), we conclude that the officers’ use of force was reasonable.
As explained by the district court, the conclusion that the officers’ conduct was reasonable results in summary judgment with regard to each of Appellants’ remaining causes of action. The officers’ constitutionally reasonable use of deadly force cannot result in liability under the California Constitution or Civil Code and cannot support a failure to train or supervise claim. See City of Los Angeles v. Heller, 475 U.S. 796, 799, 106 S.Ct. 1571, 89 L.Ed.2d 806 (1986) (per curiam).
Finally, we conclude that the district court did not abuse its discretion in denying Appellants’ motion to compel discovery of the SIT report or in denying Appellants’ motion for leave to strike allegations in their complaints.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.